Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on July 15, 2022, under which claims 1-20 are pending and under consideration. 

Response to Arguments
	Applicant’s arguments directed to the § 103 rejections have been fully considered but are not deemed to be persuasive. The rejections have been updated to account for the amended claim language.
	Applicant argues that the amended limitation of “obtaining, by the terminal, a rule that matches the first identifier or the second identifier corresponding to the rule operation request from the first rule set associated with the service” (amended part indicated by underline) distinguishes over Davis in view of Schmidt. The Examiner respectfully disagrees. 
	Applicant’s remarks state that the above amendment was intended to focus on the features described in paragraph 37 of the published application (i.e., paragraph 31 of the as-filed specification). This part of the specification is reproduced below:
For another example, the server can provide a same rule set for terminals, but the management module 102 and the operation module 103 of each terminal can manage and operate the rule set differently based on a device identifier and/or a user identifier corresponding to the terminal. For example, the management module 102 and the operation module 103 only operate a rule in the rule set that matches the device identifier and/or the user identifier corresponding to the terminal.
(Paragraph 37 of the printed publication) (emphasis added).
However, the amended claim language lacks multiple concepts described in this part of the specification. For example, the above paragraph of the specification appears to describe the situation in which the server provides the same rule set for a plurality of different terminals, and that each specific terminal operates only a specific rule that matches its identifier. However, the current claim language does not require the “rule set” received by the terminal to include rules used by other terminals. Note that a “set,” in its ordinary meaning, only requires a collection of just one item. Thus, the term “rule set” has a broad scope and is satisfied by a set that has a single rule used by a single terminal. Additionally, the claim language does not require the particular terminal to use only a specific rule in the rule set, and not other rules in the rule set. Furthermore, the claim language of “obtaining… a rule that matches [the identifier]” does not require the terminal to perform a selection process of determining which specific rule from a plurality candidate rules satisfy the criterion and which do not, and then selecting only that specific rule satisfying the criterion. Instead, this limitation is met in the case that the terminal merely obtain a rule that happens to match the identifier. 
Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, the features upon which applicant relies (i.e., the features in the specification addressed above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given that the limitation of “obtaining…a rule that matches the first identifier or the second identifier…from the first rule set associated with the service” does not require the features of the specification paragraph discussed above, but instead covers a much broader set of embodiments, this limitation is taught by Schmidt for the reasons set forth in the rejections below. In particular, Schmidt teaches that the server transmits a rule set to a terminal based on the attributes (identifier) of the terminal. Therefore, all rules in the rule set are considered to match the identifier. As noted above, the instant claim language does not does not require the terminal to perform a selection process of determining which specific rule from a plurality candidate rules satisfy the criterion and then selecting only that specific rule satisfying the criterion; instead, the claim language is met if the terminal obtain a rule that already matches the identifier, which is the case in Schmidt wherein every rule in the rule set matches the identifier. Additionally, the claim language does not require a specific methodology to determine a match. Thus, the term “that matches” only requires a rule that has been deemed to correspond to the terminal.
	Therefore, the independent claims remain rejected over Davis in view of Schmidt. If applicant wishes to rely on the features of paragraph 37 of the printed publication (i.e., paragraph 31 of the as-filed specification), the examiner would suggest further amending the claim language to more precisely articulate those features. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2004/0024888 A1) (“Davis”) in view of Schmidt (US 2009/0287617 A1) (“Schmidt”).
Regarding claim 1, Davis teaches a computer-implemented method, comprising: 
receiving, by a terminal, a rule operation request associated with a service, wherein the terminal is a device of a user (Davis, [0016]: “customer computer 106 [a terminal] may be any computing device capable of interacting with server 100 via network 104.” Davis, [0029-30]: “As the user manipulates a browser program 108 to navigate through a vendor web site hosted by a server 103, browser 108 requests documents (in hypertext markup language or another appropriate for mat) that are displayed for the user.” Davis, [0030]: “When server 103 receives a request for a page [a rule operation request] associated with a particular event [a service], an ASP script 103 suitably passes the name of the event (or another appropriate event identifier) 202 to rules manager 112 to initiate the event tree.” Since the rule operation request originated from the terminal, which has a web browser operated by a user, the request is considered to be “received” by the terminal prior its transmission to the server. See also [0028], teaching that the functionalities of the service are “initiated by a user's browser 108.”); […]
obtaining […] a first rule set of a plurality of rule sets available at the server, wherein each rule set of the plurality of rule sets is associated with the service (Davis, [0026]: “Customer bag is any data structure or other module capable of storing information about the customer.… For a merchant site concerned with retail sale of computer components, for example, customer bag 120 may maintain such information as… computer brand and model…. Any or all of these data items may be processed within rules engine 116 to determine customized content for the customer.” Davis, FIG. 3 and [0034]: “With reference now to FIG. 3, an exemplary process 300 suitably begins with rules engine 116 obtaining the relevant event tree from database 118 as described above. When the event tree is received, processing begins by analyzing the rule set associated with the first node on the tree. Accordingly, rules engine 116 appropriately obtains the relevant rule set (step 302) and selects the first rule to evaluate (step 304) [a first rule set of a plurality of rule sets available at the server].”), wherein each rule in each rule set of the plurality of rule sets comprises an expression, and wherein a first set of expressions pertaining to the first rule set of the plurality of rule sets is different from a second set of expressions pertaining to a second rule set of the plurality of rule sets available at the server (Davis, [0036]-[0037] and FIGS. 4A-C, “With reference to FIGS. 4A-C, an exemplary event tree 400 associated with a ‘CustomerDiscount’ event 402 suitably includes rulesets to process transaction data based upon the number of items in the customer’s shopping cart, the total purchase price of the transaction, and/or the type of customer. … The first ruleset 408 in event tree suitably corresponds to the number of items in the customer’s cart. If the customer has multiple items in the cart, separate rulesets 404 and 406 [including a second set of expressions pertaining to a second ruleset of the plurality of rulesets available] allow evaluation of the total purchase price for the items in the cart [wherein a first set of expressions…is different] to further evaluate a discount.”);
obtaining […] a rule […] corresponding to the rule operation request from the rule set associated with the service (Davis, FIG. 3 and [0034]: “rules engine 116 appropriately obtains the relevant rule set [the rule set] (step 302) and selects the first rule [a rule] to evaluate (step 304).”); 
generating […] a rule tree based on the rule (Davis, FIG. 3 and [0035]: “If any of the actions identified in the ruleset contain a reference to another ruleset (step 314), then that ruleset is retrieved [generating a rule true] (step 302) and the process begins anew.”); and
determining […] an operation result of the rule based on the rule tree and service data related to the rule (Davis, [0035]: “If all of the rules have been evaluated and no further rulesets are referenced, then the rule response collection [an operation result] is provided to rules manager 112 (step 316) and the process is complete.”). 
Davis does not explicitly teach:
“sending, by the terminal, at least one of a first identifier corresponding to the terminal or a second identifier corresponding to the user in a query to a server”;
the limitation that the first “obtaining” operation is performed “by the terminal and from the server using the query” and the related limitation that the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are all performed “by the terminal”; and 
the limitation of that the rule corresponding to the rule operation request is a rule “that matches the first identifier or the second identifier.”  
	Schmidt, in an analogous art, teaches the above limitations. Schmidt generally teaches a “client-side rule engine for executing business rules” (see title), and discloses executing a rule engine on a device of a user. 
In particular, Schmidt teaches “sending, by the terminal, at least one of a first identifier corresponding to the terminal or a second identifier corresponding to the user in a query to a server” (Schmidt, FIG. 4 and [0032]: “due to differences, for example, in computer hardware, operating systems and web browser applications, the business rule engine may need to be tailored to operate on a particular target platform. In one embodiment of the invention, multiple business rule engines may be provided, such that each different business rule engine is configured to operate in conjunction with a specific target platform. The web application server responsible for communicating the business rule engine to the client will select the appropriate business rule engine to send [i.e., obtaining, by the terminal and from the server using the query, a first rule set of a plurality of rule sets available at the server] based on the attributes of the requesting client [the attributes of the requesting client suggests sending, by the terminal, at least first identifier corresponding to the terminal or a second identifier corresponding to the user in a query to the server]. Consequently, the business rules and fact base may need to be translated into several different formats, such that each individual business rule and fact is embodied in more than one code module suitable for use with each supported platform. This translation is achieved by compiling the business rules and fact base in accordance with a platform definition model that specifies the particular format to which each rule and fact is to be translated.” That is, the transmission of a “request” from the client to the server constitutes “sending, by the terminal, …in a query to a server.” This “request” is described in more detail in Schmidt, [0041]: “Next, at method operation 122, a user of a web browser application directs a web browser to request a web page associated with a rich internet application…At method operation 124, the request is received at a server computer executing a web application server that is hosting the rich internet application. In response to receiving the request, the web application server assembles the requested web page…and embedding or inserting into the web page one or more code modules encapsulating the client-side business rule engine, one or more business rules and an initial fact base.” See also Schmidt, [0020] (“asynchronously request data (e.g., user interface data, business rules, or additional facts) from the web application server 40…”; Furthermore, as shown in FIG. 2 of Schmidt, the client 36 is a device of a user as described in [0041], namely user 38 as mentioned in [0020]. With respect to the features of sending “at least one of a first identifier corresponding to the terminal or a second identifier corresponding to the user” in the query, that is, the “attributes of the requesting client” ([0032] quoted above) corresponds to “a first identifier corresponding to the terminal,” since the “attributes of the requesting client” constitutes an identifier corresponding to the terminal (device) of the client used by the server to provide its service. This design is further described in Schmidt, [0033] (“… the compiler 92 converts or translates the existing business rules in the rule repository 90 into a format specified by a platform definition model, such that the compiled business rules are suitable for use with a client-side business rule engine that is consistent with the platform definition model.”). Furthermore, the identifier is known at the server when server receives the request from the client. See [0041]: “In response to receiving the request, the web application server assembles the requested web page, for example, by retrieving content from a content management system, and embedding or inserting into the web page one or more code modules encapsulating the client-side business rule engine, one or more business rules and an initial fact base” (i.e., the client-specific data is selected “in response to receiving the request”). Since the attributes serving as the basis to select the business rule engine and the rules indicated by the request, the attributes are considered to be “in a query to a server” in the manner recited in the instant limitation. Thus, the limitation of being in the query is implied.)
Schmidt further teaches obtaining “by the terminal and from the server using the query” data analogous to a first rule set of a plurality of rule sets available at the server (As noted above, Schmidt, paragraph [0032] teaches that the server “will select the appropriate business rule engine to send based on the attributes of the requesting client.” Therefore, the business rule engine (analogous to the “first rule set” in Davis) is obtained by the terminal and from the server using the query. See also [0035]: “by serving the client-side business rule engine 80 and a set of the pre-compiled business rules 96 and facts 100 to a requesting web browser application 82”; [0040]: “Accordingly, method operation 120 results in a pre-compiled platform-specific fact base and a set of pre-compiled platform-specific business rules suitable for evaluation and execution by a client-side business rule engine.”). 
Schmidt further teaches the limitation that the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are performed “by the terminal” (Regarding the operation of “obtaining…a rule corresponding…”, Schmidt, paragraph [0032] teaches that the server “will select the appropriate business rule engine to send” based on the request of the “requesting client.” Therefore, rule engine that is used on the client-side device. see also [0035]: “by serving the client-side business rule engine 80 and a set of the pre-compiled business rules 96 and facts 100 to a requesting web browser application 82 [i.e., the terminal receives the engine and pre-compiled rules]” See also FIG. 5 and [0040]-[0042]: “method operation 120 results in a pre-compiled platform-specific fact base and a set of pre-compiled platform-specific business rules suitable for evaluation and execution by a client-side business rule engine [where the platform is representative of an identifier corresponding to the client/device]. … at method operation 122, a user of a web browser application [operating on a device of the user] directs a web browser to request a web page associated with a rich internet application. … at method operation 126, the assembled web page is communicated from the web application server to the requesting web browser application (e.g., the client) [operating on a user device]. … at method operation 130 the web page is rendered, and the embedded code module representing the client-side business rule engine is executed [analogous to the step of generating a rule tree, as disclosed in Davis]. The code module representing the business rule engine is designed to operate as an extension (sometime referred to as a plug-in) of the web browser application [operating on a user device]. … If and when a rule condition is satisfied, the rule engine will execute the rule by performing an action specified by the rule.”). 
Schmidt further teaches the limitation that the rule corresponding to the rule operation request (obtained “from the rule set associated with the service”) is a rule “that matches the first identifier or the second identifier.” (As noted above, Schmidt teaches that the client-specific rule engine and business rules are sent based “the first identifier or the second identifier” of the client. Therefore, Schmidt teaches that the set of business rules (analogous to the “rule set”) as a whole “matches” the identifier. Since the entire “rule set” matches the identifier, it follows that a rule obtained from the rule set would likely match the first identifier or the second identifier. The Examiner notes that the term “matches,” in light of paragraph 31 of the specification (paragraph 37 of the published application), is satisfied when the rule corresponds to the identifier. Furthermore, the instant claim does not require “rule set” to include any rule that does not match the identifier, and thus does not require the terminal to implement a selection criterion that distinguishes between rules that match and rules that do not match the identifier. As such, the instant limitation is taught by Schmidt.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis and Schmidt by modifying the method of Davis to include the operation of “sending, by the terminal, at least one of a first identifier corresponding to the terminal or a second identifier corresponding to the user in a query to a server” and by modifying the method of Davis such that: the first “obtaining” operation is performed “by the terminal and from the server using the query”; the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are performed “by the terminal” so as to perform the method steps on the client device as opposed to a server; and such that the rule corresponding to the rule operation request in the operation of “obtaining…a rule” is a rule “that matches the first identifier or the second identifier.” The motivation would have been to implement a system with both client-side and server-side components in which rules may be evaluated at the client, as suggested by Schmidt ([0020]: “advantageously, fine-grained user actions 33 can be detected and utilized as a trigger for evaluating a business rule at the client, without requiring additional client-server communications. … This provides the web-based application with a very responsive user interface”), and, in regards to the “sending…” and “that matches the first identifier or the second identifier” limitations in particular, to allow business rules to operate on specific target platforms, as suggested by Schmidt ([0031]-[0033]: “Compiling the business rules and fact base is necessary in order to translate or convert the existing business rules and fact base into a format that conforms to the format expected by the client-side business rule engine.”)

Regarding claim 2, Davis in view of Schmidt teaches the computer-implemented method of claim 1, wherein generating the rule tree based on the rule includes: 
determining at least one of an expression of the first set of expressions and a logical operator for reflecting the rule based on the rule (Davis, FIG. 4A and [0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250. As shown in the Figure, the expression for the topmost rule [the rule] in ruleset 408 (‘ItemsInCart>5’) evaluates to true [an expression of the first and a logical operator for reflecting the rule].”); and 
generating the rule tree based on the determined at least one of the expression of the first set of expressions and the logical operator (Davis, FIG. 4A and [0038]: “The action associated with this rule is navigational in that it specifies another ruleset 404 to evaluate, so rules engine 116 obtains ruleset 404 [generating the rule tree] to evaluate the TotalPurchasePrice of the items in the cart. … After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112.”).

Regarding claim 3, Davis in view of Schmidt teaches the computer-implemented method of claim 2, 
wherein the rule tree includes a leaf node and a non-leaf node (Davis, FIG. 4A and [0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% is suitably added to rule response collection 214 (FIG. 2).”), 
wherein the leaf node is the determined expression (Davis, FIG. 4A shows the determined expression, or setting the discount amount equal to 13%, as a leaf node.), and 
wherein the non-leaf node is the determined logical operator (Davis, FIG. 4A shows the determined logical operator, or TotalPurchasePrice>=250, as a non-leaf node.).

Regarding claim 7, Davis in view of Schmidt teaches the computer-implemented method of claim 1, further comprising obtaining updated data in the first rule set from the server based on at least one of the first identifier and the second identifier corresponding to the terminal (Davis, [0037]: “A final action involves providing web content or web objects, or adjusting a data value [obtaining updated data] in response to data from customer bag 120 [at least one of the first identifier and the second identifier].”).

Regarding claims 8-10 and 14, these claims are directed to a computer-readable medium for performing operations that are the same or substantially the same as those recited in in claims 1-3 and 7, respectively. Therefore, the rejections made to claims 1-3 and 7 are applied to claims 8-10 and 14. 
In addition, Davis teaches “a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” (Davis, [0017]: “Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform”; [0042]: “Further, the various software components described herein could be stored on any digital, optical, wireless or magnetic storage medium such as a compact disk, floppy disk, digital memory, optical disk or the like.”). 

Regarding claims 15-17, these claims are directed to a system to perform operations that are the same or substantially the same as those recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 15-17, respectively. 
In addition, Davis teaches “a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations” (Davis, [0017]: “Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate”; [0042]: “Further, the various software components described herein could be stored on any digital, optical, wireless or magnetic storage medium such as a compact disk, floppy disk, digital memory, optical disk or the like.”).

2.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Schmidt, further in view of Ashford et al. (US 4,809,219) (“Ashford”).
Regarding claim 4, Davis in view of Schmidt teaches the computer-implemented method of claim 1, wherein determining the operation result of the rule includes: […]
calculating a value of a root node associated with the rule tree based on the service data (Davis, FIG. 4A and [0036]: “CustomerDiscount event 402 [a root node, as shown in FIG. 4A] may be triggered by, for example, a user requesting a ‘CustomerDiscount’ page from web server 102 (FIG. 1), by requesting an ‘OrderCheckout’ page (which may have multiple associated events), or by any other action by the customer. As shown in FIGS. 4A-C, event tree 400 is evaluated at rules engine 116 [based on the service data] to determine an optional discount [a value of a root node] that may be applied to the customer's purchase.”); and 
determining as the operation result, a calculation result of the rule (Davis, [0036]: “After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection [a calculation result of the rule, an operation result] to rules manager 112 for processing of the actions in the collection.”).
While Davis discloses processing a rule tree (Davis, [0036]: “event tree 400 is evaluated at rules engine 116”), Davis does not appear to explicitly disclose “performing a post-order traversal process on the rule tree.” 
Ashford, in an analogous art, teaches the above limitation. Ashford generally relates to “processing an expert system rulebase” and is therefore in the same field of endeavor as the claimed invention, namely rule-based systems. Furthermore, Ashford is directed to processing rule trees (see FIGS. 2, 4, and 5).
In particular, Ashford teaches performing a post-order traversal process on the rule tree (Ashford [col. 37, lines 35-38]: “That goal will be the root of a tree which is then searched in a postorder traversal until the first unasked leaf node is found.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to perform postorder traversal of the tree, as explicitly disclosed in Ashford, to yield predictable results. Doing so allows the system to traverse the tree in an order “defined by a depth-first, left to right traversal of the tree” (Ashford [col. 12, lines 67-68 and col. 13, line 1]), allowing the system to collect information about the nodes of the tree to create generally more accurate inferences about information in the root node.

Regarding claim 5, Davis in view of Schmidt and Ashford teaches the computer-implemented method of claim 4.
Davis further teaches the method, wherein calculating the value of the root node includes: 
calculating a value of each determined expression based on the service data (Davis, FIG. 4A and [0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250 [service data]. As shown in the Figure, the expression for the topmost rule in ruleset 408 (‘ItemsInCart> 5’) evaluates to true [a value of a determined expression, as an example].”); and 
calculating the value of the root node based on the calculated value of each determined expression and determined logical operator (Davis, FIG. 4A and [0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% [the value of the root node] is suitably added to rule response collection 214 (FIG. 2). After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112 for processing of the actions in the collection.”).

Regarding claim 6, Davis in view of Schmidt and Ashford teaches the computer-implemented method of claim 4.
Ashford teaches the method, further comprising: 
recording a tracing path of the calculation result to output corresponding operation information (Ashford [col. 9, lines 24-25]: “the user may request help from the expert system in the form of explanation, review of consultation, or a trace [a recorded tracing path] of the Rule tree [“calculation result,” analogous to the calculation result of Davis] being processed.” It is implied that this corresponding operation information is output back to the user requesting help.). 
The combination of Davis and Schmidt and the disclosure of Ashford are both directed to processing rule trees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include recording a tracing path of the calculation result, as disclosed in Ashford, to yield predictable results. Doing so allows a user to request help from the system in the form of a trace of the rule tree (Ashford [col. 9, lines 24-25]).

Regarding claims 11-13, the further limitations in these claims are the same or substantially the same as those recited in claims 4-6, respectively. Therefore, the rejections made to claims 4-6 are applied to claims 11-13, respectively.

Regarding claims 18-20, the further limitations in these claims are the same or substantially the same as those recited in claims 4-6, respectively. Therefore, the rejections made to claims 4-6 are applied to claims 18-20, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gururaja et al. (US 2014/0310715 A1) teaches a request for rules received by a server from a terminal device. Therefore, Gururaja depicts the state of the art in client-server interactions for rule-based systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124